Citation Nr: 0706297	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-14 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral hand condition, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1990 to March 
1999, including service in the Southwest Asia theater of 
operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In relevant part, the RO denied 
service connection for unspecified joint pain as due to an 
undiagnosed illness.  

After review, the Board observes that some clarification of 
the issues is in order.  Although the RO developed the issue 
as that of entitlement to service connection for unspecified 
joint pain as due to an undiagnosed illness, the record 
clearly shows that the veteran is claiming direct service 
connection for diagnosed disorders, namely rheumatoid 
arthritis of the hands and pes planus.  In this regard, 
although the veteran filed a claim for joint pain, she noted 
that she had been diagnosed in service with rheumatoid 
arthritis and referenced her hands and knees.  In her notice 
of disagreement, she noted pain in her hands and feet, and 
asserted that her feet hurt due to wearing combat boots.  
Then, in her VA Form 9, she stated that she was only 
appealing the issues of joint pain in the hands and feet.  
The Board observes that none of her statements reflect that 
her claim was due to an undiagnosed illness.  Thus, the Board 
finds that the veteran's claims are for direct service 
connection.  

The Board further notes that the RO previously denied service 
connection for the disorders on appeal.  In this regard, in a 
July 1999 rating decision, the RO denied claims of 
entitlement to service connection for right and left hand 
conditions and pes planus.  The veteran did not appeal these 
determinations.  Thus, the July 1999 rating decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a) (2006).  Therefore, new and material evidence is 
needed to reopen the claims.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Accordingly, the issues have been 
recharacterized as listed on the title page.

The Board has considered remanding both issues to the RO for 
initial adjudication.  Review of the evidence, however, 
reveals that one matter may be addressed by the Board at this 
time without prejudice to the veteran.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for bilateral pes planus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The July 1999 rating decision, which denied service 
connection for right and left hand conditions, is final.

2.  The evidence received since the July 1999 rating decision 
includes evidence that is neither cumulative nor redundant 
and is so significant that it must be considered with the 
other evidence of record in order to fairly decide the merits 
of the claim of entitlement to service connection for a 
bilateral hand condition.

3.  Resolving all reasonable doubt in favor of the veteran, 
her rheumatoid arthritis of the hands had its onset in active 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the July 1999 rating 
decision, which denied service connection for right and left 
hand conditions, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); §§ 
3.104(a), 3.156(a) (2006).

2.  Rheumatoid arthritis of the hands was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with the matter decided below given the fully 
favorable nature of the Board's decision.  The RO will 
address any notice defect with respect to the disability 
rating and effective date elements when effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

II.  New and Material Evidence

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

As noted in the introduction, the RO previously denied 
service connection for a bilateral hand condition in a July 
1999 rating decision, and that decision is final.  Thus, VA 
must review all of the evidence submitted since that rating 
decision to determine whether the claim may be reopened.  See 
Hickson, 12 Vet. App. at 251.  

The evidence of record at that time failed to show a 
presently existing right or left hand condition.  Thus, the 
evidence needed to reopen the claim would have to be evidence 
that tends to show that the veteran currently has a bilateral 
hand condition and that such a condition had its onset in 
service or is otherwise related to service.  

The veteran contends, in essence, that she has had pain in 
her hands since service.  She asserts that she was diagnosed 
with rheumatoid arthritis of the hands in service.  In this 
regard, the Board observes that the veteran's service medical 
records show complaints of hand pain and a diagnosis of 
rheumatoid arthritis.

The pertinent evidence added to the record since the July 
1999 rating decision consists of private medical records and 
two VA examination reports.  A July 2003 private treatment 
note reflects that the veteran has rheumatoid arthritis.  A 
January 2004 VA examination report reflects a history of 
joint pain involving the fingers since 1992 or 1993 and a 
diagnosis of polyarthralgias without findings.  Lastly, a 
January 2005 VA examination report reflects continued 
complaints of pain in the hands and a diagnosis of bilateral 
hand pain with no objective findings. 

The above evidence is new and material because it shows that 
the veteran currently has a bilateral hand condition, 
diagnosed as rheumatoid arthritis and polyarthralgias.  The 
evidence is not merely cumulative of earlier information and 
evidence because the evidence on file at the time of the July 
1999 rating decision did not contain a post-service diagnosis 
of a bilateral hand condition.  Thus, this evidence is new 
and material as contemplated by 38 C.F.R. § 3.156(a) and 
provides a basis to reopen the veteran's claim of entitlement 
to service connection for a bilateral hand condition.  
38 U.S.C.A. § 5108.

III.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions, lay 
statements, service medical records, private medical records, 
VA medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the veteran's service medical records reflect 
complaints of bilateral hand pain and a diagnosis of 
rheumatoid arthritis.  Additionally, a December 1994 service 
medical record reflects a diagnosis of polyarthralgias.  
However, a March 1999 service separation examination found no 
abnormalities of the hands.  

Shortly after service, a July 1999 VA examination report 
reflects complaints of hand pain for the past six or seven 
years.  As noted above, a July 2003 private medical record 
reflects a diagnosis of rheumatoid arthritis, and a January 
2004 VA examination report reflects continued complaints of 
hand pain and a diagnosis of polyarthralgias.  In this 
regard, the Board observes that the veteran was given the 
same diagnoses in service.  Lastly, the veteran continued to 
complain of hand pain at a January 2005 VA examination.  

Given the above, the Board finds that the veteran currently 
has a bilateral hand condition, variously diagnosed as 
rheumatoid arthritis and polyarthralgias.  The Board also 
finds credible the veteran's report of having hand pain since 
service.  The condition was shown in service medical records, 
consistent symptomatology was reported on VA examination 
shortly after separation, and consistent diagnosis and 
symptoms have been shown on subsequent examination reports.  
The veteran is competent to report that on which she has 
personal knowledge and what comes to her through her senses, 
specifically, that she has pain in her hands.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board observes 
that the continuity of symptomatology of her hand condition 
from the time of service until the present has been 
established.  See 38 C.F.R. § 3.303(b).  Resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that her rheumatoid arthritis of the hands had its onset in 
service.


ORDER

Service connection for rheumatoid arthritis of the hands is 
granted.



REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's pes planus 
claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in a previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

In this case, given the procedural history as outlined in the 
introduction, the RO has neither informed the veteran of the 
provisions of 38 C.F.R. § 3.156 relevant to new and material 
claims nor described what evidence would be necessary to 
substantiate the element required to establish service 
connection that was found insufficient in the initial denial 
(i.e., evidence that her preexisting pes planus was 
aggravated by service).  Thus, the RO should issue the 
veteran a VCAA notice letter on new and material claims that 
contains a description of evidence that is considered 
"material" towards reopening the claim of entitlement to 
service connection for pes planus.

The Court also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473.

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or an effective date for the claim on 
appeal.  As these questions are currently involved, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and effective date for the award of 
benefits are assigned when service connection is granted, and 
also includes an explanation of the type of evidence needed 
to establish a disability rating and effective date.

Thereafter, the matter of whether new and material evidence 
was received to reopen the claim for entitlement to service 
connection for pes planus will have to be adjudicated by the 
RO.  Then, the veteran should be notified of the decision and 
given an opportunity to respond.  Only if the claim is denied 
and the veteran files a timely notice of disagreement and 
substantive appeal, then should the claim be returned to the 
Board.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen the claim of 
entitlement to service connection for 
bilateral pes planus, the RO should send 
the veteran a VCCA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes a description of 
the evidence needed to substantiate the 
claim of entitlement to service connection 
for pes planus based on new and material 
evidence by informing her of the element 
required to establish service connection 
that was found insufficient in the July 
1999 denial (i.e., evidence that her 
preexisting pes planus was aggravated by 
service), as outlined by the Court in 
Kent.

2.  The RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman.

3.  Thereafter, after the completion of 
any indicated additional development, the 
RO should adjudicate the matter of whether 
new and material evidence was received to 
reopen the claim for entitlement to 
service connection for pes planus.  The 
veteran should be notified of the decision 
and given an opportunity to respond.  Only 
if the claim is denied and the veteran 
files a timely notice of disagreement and 
substantive appeal, then should the claim 
be returned to the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


